UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7669



JUAN DEMOND WRIGHT,

                                             Plaintiff - Appellant,

          versus


RANDALL E. LEE; EDWARD A. JACKSON;        ABDUR
RAHMAN Y. SYKES; JEAN JOYNER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-552-5-H)


Submitted:   February 11, 1999          Decided:    February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Demond Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Demond Wright appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (West Supp. 1998) complaint under 28

U.S.C.A. § 1915A (West Supp. 1998).     We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. See Wright v. Lee, No. CA-98-552-5-H (E.D.N.C.

Oct. 2, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2